CV6-352                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00352-CV







Jesse B. Johnson, III, Appellant



v.



Antone Gest and Milam County, Texas, Appellees







FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT


NO. 23,758, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING







PER CURIAM



	After appellate mediation, the parties have informed this Court that they have settled all
disputed issues and jointly move that the judgment of the trial court be set aside.  When a cause is settled
it becomes moot.  See Panterra Corp. v. American Dairy Queen, 908 S.W.2d 300, 300 (Tex.
App.--San Antonio 1995, no writ).  When a cause become moot while on appeal, all previous orders must
be set aside, and the cause dismissed.  See, e.g., Speer v. Presbyterian Children's Home & Serv.
Agency, 847 S.W.2d 227, 228 (Tex. 1993); Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hughes,
827 S.W.2d 859, 859 (Tex. 1992); Panterra, 908 S.W.2d at 300; Texas Educ. Agency v. Dallas
Indep. Sch. Dist., 797 S.W.2d 367, 369 (Tex. App.--Austin 1990, no writ).


	Accordingly, we grant the parties' joint motion and dismiss the cause.

Before Justices Powers, Aboussie and Jones

Cause Dismissed on Parties' Joint Motion

Filed:   October 30, 1996

Do Not Publish